Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The Amendment filed 04/06/2022 has been entered. Claims 1, 5-6, 11, 13, 16, and 18 have been amended. Claims 21-23 have been added. Claims 1-6, 8, 10-14, 16-19 and 21-23 remain pending in the application.

Allowable Subject Matter
3.	Claims 1-6, 8, 10-14, 16-19 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fail to singly or in combination to render obvious all the limitations of the independent claims. Morioka et al. (US 20120106808 A1) and Nishimura et al. (US 20060215887 A1) are the closest prior art to the claimed invention.
Regarding claim 1, Morioka teaches a display device, comprising: 
a display unit comprising a plurality of pixel units and a fingerprint recognition unit for generating first fingerprint data related to a fingerprint; 
a fingerprint sensing unit for generating second fingerprint data including a plurality of maxima corresponding to ridge portions of the fingerprint from the first fingerprint data, for generating representative data  based on the plurality of maxima of the second fingerprint data.
Nishimura teaches converting the representative data to luminance data of each of the pixel units, and a timing control unit for calculating a degree of deterioration of the fingerprint recognition unit to generate compensation data using the pixel units, wherein the fingerprint recognition unit is configured to receive a data signal generated based on the compensation data.
Morioka and Nishimura alone or in combination do not teach wherein the fingerprint sensing unit includes a light converter for converting reflected light into the converted light having one or more wavelengths within a predefined wavelength range, and wherein the light converter overlaps an organic light emitting layer of the plurality of pixel units in a lateral direction of a particular application in combination with all the recited limitations of claim 1.

Regarding claim 11, Morioka teaches a display device, comprising: 
a plurality of pixel units; 
a fingerprint recognition unit for generating first fingerprint data related to a fingerprint based on light emitted from the plurality of pixel units; 
a fingerprint sensing unit for generating second fingerprint data  including a plurality of maxima corresponding to ridge portions of the fingerprint from the first fingerprint data, for generating representative data based on the plurality of maxima of the second fingerprint data.
Nishimura teaches for converting the representative data to luminance data of each of the pixel units; a timing control unit for calculating a degree of deterioration of the fingerprint recognition unit to generate compensation data using the luminance data of each of the pixel units, a plurality of data lines; and a data driving unit electrically connected to the plurality of pixel units through the plurality of data lines, wherein the fingerprint recognition unit is configured to receive a plurality of data signals generated based on the compensation data from the data driving unit.
Morioka and Nishimura alone or in combination do not teach wherein the fingerprint sensing unit includes a light converter for converting reflected light into the converted light having one or more wavelengths within a predefined wavelength range, and wherein the light converter overlaps an organic light emitting layer of the plurality of pixel units in a lateral direction of a particular application in combination with all the recited limitations of claim 11.

Regarding claim 16, Morioka teaches a method of operating a display device, the display device comprising a fingerprint recognition unit, the method comprising: 
recognizing, using the fingerprint recognition unit, a fingerprint to generate first fingerprint data; 
generating second fingerprint data including a plurality of maxima corresponding to ridge portions of the fingerprint from the first fingerprint data to generate second fingerprint data; 
generating representative data based on the plurality of maxima of the second fingerprint data. 
Nishimura teaches for converting the representative data to luminance data of each of the pixel units, and a timing control unit for calculating a degree of deterioration of the fingerprint recognition unit to generate compensation data using the luminance data of each of the pixel units, wherein the fingerprint recognition unit is configured to receive a data signal generated based on the compensation data.
Morioka and Nishimura alone or in combination do not teach emitting first light from the plurality of pixel units to a user's finger; converting, using a light converter of the display device, reflected light of the first light into converted light having one or more wavelengths within a predefined wavelength range, wherein the light converter overlaps an organic light emitting layer of the plurality of pixel units in a lateral direction of a particular application in combination with all the recited limitations of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Song et al. (US 20190385568 A1) discloses an electroluminescent display screen and brightness uniformity compensation method and system thereof, wherein the method comprises: performing test modeling based on a correspondence between an aging rule of an electroluminescent diode in the display screen and an aging rule of a thin film transistor (TFT) in the display screen to acquire a brightness uniformity compensation model; acquiring a first compensation parameter and a second compensation parameter required for compensating the TFT, and acquiring a current brightness ratio of the electroluminescent diode through invoking the brightness uniformity compensation model based on the compensation parameters; performing brightness uniformity compensation on the display screen based on the acquired current brightness ratio of the electroluminescent diode.
	Zeng et al. (US 20200343477 A1) discloses  display panel, comprising a base substrate, a plurality of drive circuits, a light-blocking layer, a plurality of organic light-emitting units and a plurality of fingerprint recognition units arranged on a side of the light-blocking layer facing away from the organic light-emitting units, wherein the base substrate, the plurality of drive circuits, the light-blocking layer, and the plurality of organic light-emitting units are successively stacked.
Toda et al. (US 20210286968 A1) discloses that to make it possible to acquire a plurality of physical features for use in biometric authentication with a compact housing. Provided is an imaging device including: a light source configured to radiate light in at least two different wavelength bands; and an imaging element configured to acquire signals individually from the light in two different wavelength bands. The two different wavelength bands include a first wavelength band from 400 to 580 nm for use in dermatoglyphic pattern authentication, and a second wavelength band of 650 nm or more mainly including near-infrared rays for use in vein authentication.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M LOUIS-FILS/               Examiner, Art Unit 2641                                                                                                                                                                                         

/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641